Citation Nr: 0634982	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for a right above-the-knee amputation due to VA 
medical treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision by the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In July 2003, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2004, the veteran 
appeared at a hearing before the undersigned Acting Veterans 
Law Judge.  Transcripts of the hearings are in the record. 

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, 
the Board obtained an opinion of a medical expert concerning 
the medical questions presented by the claim and provided the 
veteran a copy of the medical opinion and afforded the 
veteran an opportunity to submit additional evidence and 
argument.  In June 2006, the veteran filed a brief in 
response.  38 C.F.R. § 20.903; Thurber v. Brown, 5 Vet. App. 
119 (1993).  


FINDING OF FACT

The proximate cause of the right above-the-knee amputation 
was not carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault, including a 
failure to diagnosis or treat a preexisting condition, on the 
part of VA in furnishing medical treatment. 


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 for right-above-the-knee amputation are not met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.361 
(2005). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided partial pre-adjudication VCAA notice by 
letter, dated in December 2001.  The veteran was informed 
that VA would obtain VA records, that he could submit medical 
evidence, including a physician's opinion, already in his 
possession, or that he could authorization VA to obtain 
records on his behalf.  The veteran testified in two hearings 
during the pendency of the claim in July 2003 and August 
2004, in his testimony and other written statements, the 
veteran argued that VA was careless and negligent in the 
treatment of his back disorder in 2001 and that, if the 
problems with his right leg had been diagnosed and treated 
earlier by the VA, he would not have lost his right leg.  The 
veteran stated that VA never checked the pulses in his feet 
and that doctors have told him that the condition could have 
been diagnosed earlier, possibly preventing the amputation of 
his right leg.  He also argued that VA failed to or 
misdiagnosed his condition.  The statements show actual 
knowledge of the information and evidence necessary to 
substantiate his claim, that is, fault on the part of VA, 
resulting in the right-above-the-knee amputation.  Moreover, 
at this stage of the appeal, because there is no reasonable 
possibility that further notice would aid in substantiating 
the claim, any deficiency as to VCAA compliance regarding the 
claim, is rendered moot.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or would aid 
the appellant in substantiating the claim).

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the relative 
duties of VA and the claimant to obtain evidence), of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 

To the extent that the degree of disability assignable and 
the effective date provision were not provided, as the claim 
is denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran due to the lack of notice under Dingess at 19 
Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In December 2001, the veteran 
authorized VA to obtain records from the Cabell Huntington 
Hospital, which he identified as pertinent to his claim.  The 
records were subsequently received by the RO.  In his 
statements and testimony, the veteran stated that physicians 
have told him that his condition was mis-diagnosed by VA.  As 
the veteran was on notice that he could submit medical 
evidence, including a physician's opinion, in support of his 
claim, and as the physicians referred to are non-VA, without 
the veteran's authorization VA has no authority to obtain 
this 
purported evidence. As there is otherwise, no additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background 

In November 2001, the veteran filed the current claim for VA 
disability compensation under 38 U.S.C.A. § 1151. 

Private medical records revealed no significant valvular 
abnormality on an echocardiogram in November 1999.  

VA records, covering the period from July 1999 to October 
2001, disclose that from July to November 1999 the veteran 
was seen for complaints of pain in the shoulders and hands, 
the low back, hips, knees, and ankles of several years' 
duration, as well as numbness in the hands and feet.  History 
included hypertension, transient ischemic attacks, arthritis, 
and dependent edema.  It was noted that the veteran was 
ambulatory.  In March 2000, the veteran stated that he was a 
blood thinner.  From April to August 2000, the veteran had 
multiple nerve block injections for chronic low back pain 
with radiation to the lower extremities and occasional 
weakness.  In September 2000, the veteran fell when he 
blacked out and his legs gave way. 

On VA hospitalization in October 2000, the veteran was 
treated for hypokalemia.  The veteran reported frequent 
diffuse muscle cramping.  Examination of the extremities 
revealed no cyanosis or clubbing.  There was 2+ edema and the 
peripheral pulses were palpable.  An ECG was normal.  The 
impression included arthritis, hypertension, chronic low back 
pain, and lower extremity edema.  

On follow-up in October 2000, an echocardiogram was normal.  
In November 2000, the veteran was seen for low back pain 
associated with weakness and numbness of the legs.  In a 
neurologist's opinion, the veteran's symptoms were due to 
neurogenic claudication and were atypical for vascular 
claudication.  

From February 2001 to July 2001, the veteran was seen for low 
back pain. In April 2001, the veteran was issued a 
wheelchair.  The pertinent diagnoses were diabetes mellitus, 
obesity, and low back pain.  The veteran was encouraged to 
ambulate as much as possible.  In July 2001, the veteran 
complained of pain in the lower back, hips, and knees of 
several years' duration.  He also reported pain in the right 
foot for the past year with no evident precipitant. 

On October 12, 2001, the veteran was seen by VA for diabetes 
and chronic back pain with peripheral neuropathy.  The 
assessment was diabetes, not controlled.  

Records of a private hospital disclose that October 18, 2001, 
the veteran was admitted for evaluation of right hip pain of 
two days' duration and a cyanotic right foot of one day's 
duration.  There was no previous history of deep vein 
thrombosis or other thrombus.  An ultrasound revealed no 
evidence of a deep vein thrombosis. A right femoral 
thrombectomy was performed.  The diagnosis was acute on 
chronic ischemia of the right lower extremity.  The 
thrombectomy was followed by a fasciotomy, but blood flow did 
not return well enough to the foot and the veteran continued 
to have necrotic tissue, resulting in an above-the-knee 
amputation.  The discharge diagnoses were arterial thrombus 
with ensuing necrosis, hypokalemia, urethritis, acute renal 
insufficiency, hypothyroidism, compartment syndrome, 
hypertension, anxiety, chronic back pain, and type II 
diabetes.  

In July 2003, the veteran testified that VA was careless and 
negligent in their treatment of his back disorder in 2001 and 
that, if the problems with his right leg had been diagnosed 
and treated earlier by the VA, he would not have lost his 
right leg.  The veteran stated that VA never checked the 
pulses in his feet and that doctors have told him that the 
condition could have been diagnosed earlier, possibly 
preventing the amputation of his right leg.  

In August 2004, the testified that VA failed to or 
misdiagnosed his condition.  It was argued that the veteran 
was seen by VA in early 2000 with complaints involving his 
right leg, but he was told that there was no problem and he 
was sent home, and that several doctors had said that if his 
condition had been properly treated, he would not have lost 
his leg.  

In October 2005, the Board requested an opinion from an 
independent medical expert (IME).  The Board instructed the 
IME to review the evidence in this case and provide a medical 
opinion on whether the right above-the-knee amputation was 
the result of VA's failure to timely diagnose and properly 
treat vascular disease and whether such failure was the 
proximate cause of the right above-the-knee-amputation.  

After a review of the record, tracing the veteran's medical 
history from July 1999 to October 2001, the independent 
medical expert, a Diplomate of the American Board of Surgery 
with Special Qualifactions in Vascular Surgery, expressed the 
opinion that there was no evidence of symptomatic vascular 
disease involving the lower extremities, referring to the 
neurologist's opinion in October 2000, indicating the absence 
of symptoms suggestive of vascular claudication.  The medical 
expert explained that although one must make the assumption 
that in a diabetic patient with a history of stroke that 
there is atherosclerotic vascular disease present, there 
was no indication of clinically significant occlusive disease 
in the veteran's lower extremities.  He then expressed the 
opinion that there was no reason to consider that either limb 
was in jeopardy from the clinical information given.  

The medical expert explained that the bilateral leg edema was 
suggestive of congestive heart failure and that patients with 
congestive heart failure have been demonstrated to be at 
increased risk of embolic disease of cardiac origin.  The 
medical expert further stated that in a previously well 
perfused extremity, sudden cessation of blood flow, such as 
with a peripheral embolus, is often associated with severe 
ischemia and places the patient at high risk for limb loss, 
and that the description of the antecedent event, as 
recounted by the veteran and suggested in the record, was 
consistent with arterial embolus, usually an unpreventable 
occurrence.  The medical expert also stated that an acute in-
situ thrombosis of the superficial femoral artery was also a 
consideration as to the cause of his leg ischemia, but the 
lack of any prior evidence of significant occlusive vascular 
disease of the lower extremities made that unlikely.  The 
medical expert concluded that the acute nature of the onset, 
which was generally associated with lack of collateral 
vessels, placed the veteran at an extremely high risk of limb 
loss.  

Analysis

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected, if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by medical treatment furnished the 
veteran by VA and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment. 38 U.S.C.A. § 1151.  

To establish causation, the evidence must show that the 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  

Medical treatment cannot cause the continuance or natural 
progress of a disease for which the treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment, caused the veteran's additional disability 
and that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d)(1). 

Under 38 U.S.C. § 1151, benefits may be paid for disability 
attributable to VA's failure to diagnose and treat a 
preexisting condition when VA provides treatment.  Disability 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment which probably would 
have avoided the resulting disability.  

The factual elements necessary to support a claim under 
38 U.S.C. § 1151 based on failure to diagnose or treat a 
preexisting are (1) VA failed to diagnose and/or treat a 
preexisting disease; (2) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered. 

The veteran asserts that he is entitled to VA disability 
compensation under the 38 U.S.C.A. § 1151 for the right 
above-the-knee amputation as the result of VA medical 
treatment.  Specifically he asserts that the amputation was 
the result of a misdiagnosis by VA.  At his hearings, the 
veteran testified that an earlier diagnosis of vascular 
disease of the lower extremities, particularly in the right 
leg, would have allowed for different treatment that might 
have saved his leg.  

The evidence associating the right above-the-knee amputation 
to VA medical treatment consists of the veteran's statements 
and testimony. 

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim. The veteran as a layperson 
is not competent to offer an opinion as to medical causation 
or as to a medical diagnosis, consequently his statements and 
testimony to the extent that he associates the right above-
the-knee-amputation to VA's failure to diagnose or treat a 
preexisting condition does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the veteran's statements and testimony as 
favorable evidence that VA failed to diagnose or treat a 
preexisting disease. 



As for the veteran's testimony that doctors told him that the 
condition could have been diagnosed earlier, possibly 
preventing the amputation, such testimony is medical hearsay 
evidence, that is, a layperson's account of what a medical 
professional purportedly said, filtered as it is through the 
sensibilities of a layperson, medical hearsay evidence does 
not constitute competent medical evidence to support the 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

On the questions of whether VA failed to diagnose or treat a 
preexisting disease and whether a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment, the only medical evidence of record 
addressing these questions is the opinion of the independent 
medical expert. 

In the opinion of the independent medical expert, a Diplomate 
of the American Board of Surgery with Special Qualifactions 
in Vascular Surgery, there was no evidence of symptomatic 
vascular disease involving the lower extremities prior to the 
acute symptoms that arose, resulting in the amputation, and 
no indication of clinically significant occlusive disease in 
the veteran's lower extremities and that there was no reason 
to consider that either limb was in jeopardy from the 
clinical information given.  Stated differently, there was no 
failure by VA to diagnose or treat a preexisting disease with 
the reasonable inference that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably would not have diagnosed the condition 
and rendered treatment.  Moreover, when the veteran was last 
seen by VA on October 12, 2001, he was seen for diabetes and 
back pain, there was no complaint of right foot cyanosis.  
And when the veteran was hospitalized on October 18, 2001, 
the right foot pain had onset the day prior to admission.  
The acute onset of the right foot pain as evidence of the 
arterial embolus was the proximate cause of the amputation as 
reflected in the diagnosis of acute on chronic ischemia of 
the right lower extremity.  This medical evidence is 
uncontroverted.  As for chronic ischemia, it was a remote 
contributing cause and not the proximate cause of the 
amputation. 38 C.F.R. § 3.361(d). 



As to whether the veteran suffered disability which probably 
would have been avoided if proper diagnosis and treatment had 
been rendered, the symptoms of right foot cyanosis were 
presented not to VA, but to a private health care provider.  
In the opinion of the independent medical expert, the acute 
nature of the onset of the veteran's symptoms placed the 
veteran at an extremely high risk of limb loss.  Again this 
evidence is uncontroverted.  In other words, the proximate 
cause of the right above-the-knee amputation was right foot 
cyanosis, which was first documented on the day before the 
veteran was hospitalized.  The clinical picture of right foot 
cyanosis was not presented to VA and the mere showing that 
the veteran received treatment by VA several days before for 
diabetes and back pain does not establish that VA medical 
treatment caused the acute right foot cyanosis, resulting in 
the right above-the-knee amputation.  38 C.F.R. 
§ 3.361(c)(1).  

As the Board is bound to consider only independent medical 
evidence to support its findings, the Board concludes that 
due the lack of medical evidence that the right above-the-
knee amputation was caused by VA medical treatment, that is, 
VA failed to diagnosed the condition, and the lack of medical 
evidence that a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment, 
and the lack of medical evidence that the amputation would 
have been avoided if proper diagnosis and treatment had been 
rendered, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for a 
right above-the-knee amputation due to VA medical treatment 
is denied.  



___________________________________________
	GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


